DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement filed April 27, 2022 has been considered by the Examiner.

Allowable Subject Matter
3.	Claims 1-5 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-5 are:
Regarding claims 1-4, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electric junction box; wherein the fixing member has a face intersecting with an attachment direction of the lid portion and the electric wire is fixed onto the face at a position on the fixing member that locates the electric wire between the face and the lid in the attachment direction, wherein the housing includes a partition wall partitioning an inside of the housing, and wherein the face extends from the partition wall.
Regarding claim 5, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electric junction box, comprising: wherein the fixing member has a face intersecting with an attachment direction of the lid portion and the electric wire is fixed onto the face, wherein the fixing member includes a rod-shaped arm portion extending in a direction intersecting with the attachment direction, and wherein the tying band is wound around the electric wire to form a loop and the arm portion is passed through the loop to fix the electric wire.
These limitations are found in claims 1-5, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

May 14, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848